DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not dispensing unit in at least claims 2-6, and 12-13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yachia et al. (US Pre-Grant Publication 2018/011279), in view of Richardson et al. (US Pre-Grant Publication 2005/0256447), and further in view of Harding et al. (US Pre-Grant Publication 2008/0161763).
Regarding claim 1, Yachia et al. teaches a method for preventing biofilm formation on at least one luminal surface of a catheter system (abstract), the catheter system comprising: 
wherein the catheter system further comprises a catheter connector (110) connectable to a catheter (102), 
wherein the method comprises the consecutive steps of: 
connecting the catheter connector to the catheter (implicit in that they are shown as being connected; See Fig. 1); and 
supplying an silicon oil to an interior of the catheter connector. Oil Is introduced through port(s) (131) and diffuses through the wall into the luminal surface [0083, 0094].  

Richardson et al. teaches a system for controlling the discharge of urine through a catheter and specifically teaches a collection vessel (20) and a tube (19) having a first end and a second end (See Fig. 5), wherein the first end of the tube is coupled to the collection vessel, and the catheter connector coupled to the second end of the tube (See Fig. 5). Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device of Yachia with the teachings of Richardson and provide the tube and collection vessel as claimed in order to allow for collection of the urine as suggested by Richardson.
	Yachia in view of Richardson fails to teach that the oil is a silicon oil. Harding et al. teaches a catheter system in which an antimicrobial lubricating oil is used to lubricate and prevent infection, and specifically teaches that silicone oil is a suitable oil [0050] due to its low viscosity and antimicrobial properties. Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to replace the oil of Yachia with the oil of Harding which would provide both lubrication and antimicrobial activity to the device.
Regarding claim 2, Yachia also teaches (at least implicitly) that the method comprises the further step of: letting body fluid enter the catheter connector [0079].  

Claims 3-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yachia et al. (US Pre-Grant Publication 2018/011279), in view of Richardson et al. (US Pre-Grant Publication 2005/0256447), and Harding et al. (US Pre-Grant Publication 2008/0161763), as applied to claim 1, and further in view of Bennett et al. (US Patent No. 6,793,651).

Regarding claim 6, Yachia in view of Richardson, Harding, and Bennett teaches the method of claim 3, but fails to specifically teach that the dispensing unit and/or the silicon oil is sterile. However, it is extremely well known in the medical arts to provide elements of medical devices in a sterile condition in order to prevent or reduce microbial growth and infection. Bennett specifically teaches the desire to maintain sterility (col. 2, ll. 57-col. 3, ll. 3). Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to make the dispensing unit and oil sterile.

Regarding claims 7-9, Yachia in view of Richardson and Harding teaches the method of claim 1 but fails to teach the additional limitations of claims 7-9. 
Bennett et al. teaches a urinary catheter system wherein the catheter connector (10 and 146) comprises a reservoir (barrel of syringe) containing an irrigant, wherein the catheter connector 
Regarding claim 10, The irrigant of Bennett, and thereby the silicon oil of the proposed combination is interpreted to be prefilled in the reservoir.
Regarding claim 11 Yachia in view of Richardson, Harding, and Bennett teaches the method of claim 3, but fails to specifically teach that the catheter connector and/or the silicon oil is sterile. However, it is extremely well known in the medical arts to provide elements of medical devices in a sterile condition in order to prevent or reduce microbial growth and infection. Bennett specifically teaches the desire to maintain sterility (col. 2, ll. 57-col. 3, ll. 3). Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to make the catheter connector and oil sterile.

Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yachia et al. (US Pre-Grant Publication 2018/011279), in view of Harding et al. (US Pre-Grant Publication 2008/0161763), and further in view of Bennett et al. (US Patent No. 6,793,651).
Regarding claims 12-13, Yachia et al. teaches a catheter assembly for preventing biofilm formation on a luminal surface of a catheter system (Abstract), wherein the catheter assembly comprises: 
a catheter connector (110) connectable to a catheter (102) and interpreted to be fully capable of being coupled to a tube coupled to a collection vessel, wherein the catheter connector comprises a port (131) providing access to the interior of the connector (See Figs. 1, [0083]).
Yachia further teaches introducing oil through the port (131) but fails to specifically teach that the oil is a silicone oil and is also silent as to the mechanism of delivery into the port (131). 
Harding et al. teaches a catheter system in which an antimicrobial lubricating oil is used to lubricate and prevent infection, and specifically teaches that silicone oil is a suitable oil [0050] due to its low viscosity and antimicrobial properties. Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to replace the oil of Yachia with the oil of Harding which would provide both lubrication and antimicrobial activity to the device.
Bennett et al. teaches a urinary catheter system comprising a syringe (i.e. dispensing unit) which is used to irrigate a catheter and catheter connector with fluid or medicament by connection to a port of a catheter connector (See Figs. 1-3; Col. 6, ll. 35-47). Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the syringe dispensing unit of Bennett into the system of Yachia in order to provide a means for effectively delivering the oil as desired by Yachia.



Regarding claims 14-15, Yachia et al. teaches a catheter connector (110) for preventing biofilm formation on a luminal surface of a catheter system (Abstract), 
wherein the catheter connector (110) is connectable to a catheter (102) and interpreted to be fully capable of being connected to a tube coupled to a collection vessel. Yachia further teaches introducing an oil into the interior of the connector, but fails to teach that the oil is a silicone oil, the mechanism of delivery into the port (131), wherein the catheter connector comprises a reservoir containing a silicon oil and a releasing mechanism releasing the silicone oil into the interior of the connector upon activation of the releasing mechanism, wherein the release mechanism comprises an activator for operation of the release mechanism, which activator is accessible from the outside of the connector.   
Harding et al. teaches a catheter system in which an antimicrobial lubricating oil is used to lubricate and prevent infection, and specifically teaches that silicone oil is a suitable oil [0050] due to its low viscosity and antimicrobial properties. Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to replace the oil of Yachia with the oil of Harding which would provide both lubrication and antimicrobial activity to the device.
Bennett et al. teaches a urinary catheter system wherein the catheter connector (10 and 146) comprises a reservoir (barrel of syringe) containing an irrigant, wherein the catheter connector comprises a release mechanism (110) releasing the irrigant to the interior of the connector, wherein the step of supplying irrigant into the catheter is performed by activating the release mechanism (110) whereby the irrigant is released from the reservoir to the interior of the connector (See Figs. 2-3) (as in 
Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device and method of Yachia with the teachings of Bennett and to provide the reservoir, release mechanism, and activator of Bennett in order to allow for the delivery of the silicone oil suggested by the combination of Yachia, Richardson, and Harding while sterile access as suggested by Bennett (col. 7, ll. 34-col. 8, ll. 37).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN JACOB KLEIN whose telephone number is (571)270-5213.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/Benjamin J Klein/Primary Examiner, Art Unit 3781